Appeal from an order of the Supreme Court, Chautauqua County (Paula L. Feroleto, J.), entered November 17, 2005. The order, among other things, granted plaintiffs’ motion for partial summary judgment on the complaint and for dismissal of the affirmative defenses.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present— Hurlbutt, J.P, Gorski, Smith, Fahey and Green, JJ. [See 15 Misc 3d —, 2005 NY Slip Op 25589 (2005).]